DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to a cooking apparatus for smoking food and a cooking device for smoking food, classified in A47J27/002.
Group II. Claims 18-20, drawn to a method for smoking food, classified in A23L5/10.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a process that does not include cooking food in a first cooking apparatus for an initial period of time as required in Group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney James Sheridan on February 28, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The use of the term CROCK-POT at paragraph [0041], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the limitation “the height of the tube maximizes a cooking space within the interior coking region and is less than, equal to, or greater than a height of the sidewall,” is indefinite for at least one of the following reasons:
It is unclear what is meant by “maximizes” in this context.
It is unclear how the height of the tube is maximizing the cooking space when it can be less than, equal to, or greater than the sidewall (i.e., the tube can be any height).
Regarding claims 9 and 17
Regarding claim 10, the limitation “the smoke provided to the top of the liquid provides approximately 20-percent of the combined smoke effect within the interior cooking region, and the condensation of the steam and the smoke provides approximately 80-percent of the combined smoke effect within the interior cooking region” is indefinite for at least one of the following reasons:
It is unclear how to quantify a “smoke effect” as claimed. It further appears that the “smoke effect” would depend upon variables controlled by the end user, rather than inherent in the structure of the cooking apparatus, such as the amount of liquid (i.e., the surface area of the top of the liquid and of the exposed sidewall above the top of the liquid), the type of liquid, the temperature, and the length of time used. Regarding “smoke effect”, it is also unclear whether the claimed smoke effect calls for a user’s taste, preference, or capability to detect certain levels of “smoke”, any of the above relying on the user’s subjectivity; therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It appears this claim contains active method steps, so it is unclear whether infringement occurs when the product is made, or only after it has been used with a liquid. See MPEP 2173.05(p)(II). For purposes of examination, this limitation will be read to mean “the cooking apparatus is configured such that the smoke provided to the top of the liquid provides approximately 20-percent of the combined smoke effect within the interior cooking region, and the condensation of the steam and the smoke provides approximately 80-percent of the combined smoke effect within the interior cooking region.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Seo (KR 101681465 B1).
Regarding claim 1, Seo discloses a cooking apparatus (see Fig. 14a) for smoking food (pan 10 is used for smoking food, see p. 1 of attached translation), the cooking apparatus comprising: a pot (pan 10) having a floor (see annotated Fig. 14a below), a sidewall (annotated Fig. 14a) extending upwardly from the floor to an upward edge (annotated Fig. 14a), an interior cooking region formed within the sidewall and above the floor (annotated Fig. 14a), and a tube (pipe 32, Fig. 14a) extending through the floor of the pot into the interior cooking region (see Fig. 14a), the tube (pipe 32) forming a first opening adjacent the floor (annotated Fig. 14a), a second opening adjacent the upward edge (annotated Fig. 14a), and a height from the first opening to the second opening (annotated Fig. 14a); and a lid (lid 20, Fig. 14a) having a perimeter edge (annotated Fig. 14a) to engage the upward edge of the pot (see Fig. 14a); wherein the height of the tube (annotated Fig. 14a) and a location of the lid above the tube (lid 20 is located above the tube, Fig. 14a) when the perimeter edge is engaged with the upward edge of the pot (see Fig. 14a) provides a smoke passageway from the first opening, through the second opening, and 

    PNG
    media_image1.png
    343
    680
    media_image1.png
    Greyscale

Regarding claim 2, Seo further discloses the lid features a domed configuration (lid 20 has domed shape, Fig. 14a) that provides an airspace (annotated Fig. 14a) above the second opening of the tube when the perimeter edge of the lid engages the upward edge of the pot (Fig. 14a).
Regarding claim 3, Seo further discloses one or both of the sidewall and the lid form one or more vents (vents 12a, Fig. 14a) to allow airflow from the interior cooking region so as to facilitate increased smoke travel from the first opening of the tube, through the second opening of the tube, and into the interior cooking region (vents 12a are capable of facilitating increased smoke travel, see e.g., p. 4, ll. 7-12).
Regarding claim 4, Seo further discloses the sidewall, the floor, and the tube are formed from a single material (sidewall, floor, and tube are formed as a unitary structure, see Fig. 14a). 
Regarding claim 7, Seo further discloses the tube (pipe 32, Fig. 14a) is conical (pipe 32 is conical, Fig. 14a) so as to provide the first opening with a first diameter that is greater than a diameter of the see Fig. 14a).
Regarding claim 8, Seo further discloses the height of the tube maximizes a cooking space within the interior cooking region and is less than, equal to, or greater than a height of the sidewall (pipe 32 has a height, annotated Fig. 14a); and the second opening (annotated Fig. 14a) located at the height of the tube (annotated Fig. 14a) is lower than the lid (second opening is lower than lid 20, Fig. 14a) so as to not block smoke into the interior cooking region (lid does not block smoke into interior cooking region, see Fig. 14a).
Regarding claim 9, Seo further discloses the interior cooking region is configured to provide smoke to a top of a liquid therein (pan 10 holds cooking water, p. 4, ll. 19-22), and the floor and the81323.0001.02_18_ Nonprovisional Patent Application sidewall are configured to cause condensation of steam (sidewall and floor are capable of causing condensation) generated from the liquid (the liquid generates steam, p. 4, l. 16),  and of the smoke so as to provide a combined smoke effect within the interior cooking region (pan 10 is capable of providing combined smoke effect).
Regarding claim 10, Seo further discloses the smoke provided to the top of the liquid provides approximately 20-percent of the combined smoke effect within the interior cooking region, and the condensation of the steam and the smoke provides approximately 80-percent of the combined smoke effect within the interior cooking region (pan 10 is capable of providing combined smoke effect, and since the structure of the pan 10 is identical to that claimed, it follows that the effects will be similar).
Regarding claim 11, Seo further discloses the pot is configured to suspend the tube above a fire (tube is suspended over fire H1, Fig. 14a; p. 4, ll. 3-4).
Regarding claim 12, Seo discloses a cooking device (see Fig. 14a) for smoking food (pan is used for smoking food, see p. 1), comprising: a pot (pan 10), comprising: a floor (annotated Fig. 14a above); a sidewall (annotated Fig. 14a)  extending proximally-to-distally from the floor to an upward edge see Fig. 14a) that terminates in a perimeter edge (annotated Fig. 14a), 81323.0001.02_ 1 _Nonprovisional Patent Applicationwherein engaging the perimeter edge with the upward edge of the pot (see Fig. 14a) forms a smoke pathway from the first opening, through the second opening, and into the interior cooking region (pathway is formed from first opening through second opening into interior cooking region, Fig. 14a). 
Regarding claim 14, Seo further discloses the first opening has a first diameter (annotated Fig. 14a), the second opening has a second diameter (annotated Fig. 14a), and the first diameter is greater than the second diameter (diameter at the first opening is greater than the diameter at the second opening, Fig. 14a).
Regarding claim 15, Seo further discloses when the perimeter edge of the lid (lid 20) is engaged with the upward edge of the pot (Fig. 14a), the domed interior portion of the lid is offset from the second opening of the tube (lid 20 is spaced from the pipe 32, Fig. 14a), thereby providing an airspace (annotated Fig. 14a) above the second opening of the tube for the smoke pathway into the interior cooking region (Fig. 14a).
Regarding claim 16, Seo further discloses at least one of the sidewall and the lid include one or more vents (vents 12a, Fig. 14a) to allow airflow from the interior cooking region that facilitates smoke travel from the first opening of the tube, through the second opening of the tube, and into the interior cooking region along the smoke pathway (vents 12a are capable of facilitating increased smoke travel, see e.g., p. 4, ll. 7-12).
Regarding claim 17, Seo further discloses when the smoke pathway provides smoke to a surface of a liquid within the interior cooking region (pan 10 holds cooking water, p. 4, ll. 19-22), the floor and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR 101681465 B1) in view of Kim et al. (KR 20100050688 A).
Regarding claim 5, Seo discloses the cooking apparatus above but does not expressly disclose the material is cast iron, ceramic, glass, copper, aluminum, or stainless steel.
Kim teaches a pot having a body that comprises a floor and sidewall and a vent pipe extending upwards from the floor (Fig. 5). Kim teaches that the body is formed of aluminum or steel (p. 3, ll. 26-27 of attached translation). Kim further teaches that the exhaust vent may be a cylindrical shape or a truncated cone shape (p. 3, ll. 20-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pan of Seo to be formed from aluminum or steel as taught by Kim because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pan 
Regarding claims 6 and 13 (similar limitations, different dependency), Seo is silent about the specific recited geometry of the tube (cylindrical). 
Kim teaches the geometric limitations discussed above (see rejection of claim 5 over Seo in view of Kim, including motivation for a person of ordinary skill in the art to modify). 
Therefore, the cooking device/apparatus of Seo/Kim includes all recited limitations of claims 6 and 13, including that the modified tube is straight walled and specifically cylindrical, with a first diameter of a first opening equal to a second diameter of a second opening (see discussion of Kim above, with references to Kim’s Fig. 5; p. 3, ll. 20-23)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D437,522 to Measom discloses a dutch oven having a tube extending from a bottom to a top and a domed lid.
KR20100050688 discloses a pan having an exhaust hole protruding from a bottom to a top of the pan, the pan configured to be used over a fire (see e.g., Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                
     
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731